


110 HRES 1017 IH: Expressing support for designation of the

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1017
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mrs. Gillibrand (for
			 herself and Mr. McCaul of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  week before Thanksgiving as Global Entrepreneurship Week to
		  inspire young people everywhere to embrace innovation, imagination, and
		  creativity and to train the next generation of entrepreneurial
		  leaders.
	
	
		Whereas the strength of economic growth throughout the
			 history of our Nation is tied directly to the success of entrepreneurs;
		Whereas our Nation and society, in general, has benefited
			 greatly from everyday use of once radical, breakthrough innovations developed
			 and brought to market by entrepreneurs;
		Whereas entrepreneurial firms are a critical component to
			 the spread of economic stability throughout the world;
		Whereas two-thirds of students on American campuses today
			 say they intend to start a venture at some point in their lives;
		Whereas now more so than ever, finding the path to success
			 is defined by an individual’s ability to take his or her ideas and make them
			 happen;
		Whereas in today’s connected world, opportunities to make
			 an impact are no longer constrained by outdated barriers of where you live or
			 how much experience you have;
		Whereas thousands of organizations in the United States
			 will join in the celebration by planning activities designed to inspire,
			 connect, inform, mentor, and engage the next generation of
			 entrepreneurs;
		Whereas dozens of countries are joining together to carry
			 the banner of Global Entrepreneurship Week and host activities
			 to promote entrepreneurship in their own countries; and
		Whereas the week of November 17, 2008 to November 23,
			 2008, and the week before Thanksgiving each year after would be an appropriate
			 week to designate as Global Entrepreneurship Week: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the designation of a Global
			 Entrepreneurship Week; and
			(2)supports the goals and ideals of a
			 Global Entrepreneurship Week to inspire young people everywhere
			 to embrace innovation, imagination, and creativity and to train the next
			 generation of entrepreneurial leaders.
			
